Citation Nr: 1632830	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 1998, for the grant of service connection for paranoid schizophrenia.

2.  Entitlement to an effective date earlier than February 27, 1998, for the assignment of a 100 percent rating for service-connected paranoid schizophrenia.

3.  Entitlement to an effective date earlier than February 27, 1998, for the award of Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant (Veteran) represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran had active service from November 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On March 22, 1976, the Veteran filed his original service connection claim for an acquired psychiatric disability.  The RO denied the claim in a June 1976 decision the Veteran did not appeal.  On February 27, 1998, the Veteran filed a petition to reopen the service connection claim for an acquired psychiatric disorder, claimed as paranoid schizophrenia.  The petition was denied in a July 1998 rating decision based on the finding that no new and material evidence had been submitted.  The Veteran appealed the rating decision to the Board.  In an April 2005 decision, the Board denied reopening the claim for entitlement to paranoid schizophrenia, finding that no new and material evidence had been submitted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2006 Court Order granting a November 2006 joint motion for remand, the April 2005 Board decision was vacated and the matter returned to the Board for further development and readjudication.

In an October 2007 decision, the Board reopened the Veteran's claim of entitlement to service connection for schizophrenia and remanded the matter for additional development.  In the May 2008 rating decision on appeal, the RO granted the claim and assigned a 100 percent disability rating effective the February 27, 1998 claim to reopen service connection.  The Veteran then appealed the assigned effective date to the Board.  In May 2013, the Board denied the claim for an earlier effective date.  The Veteran then appealed that decision to the Court which, in November 2014, vacated the Board's May 2013 decision, and remanded the issue for further consideration.  In its decision, the Court also remanded to the Board two issues not decided in the May 2013 Board decision - entitlement to an earlier effective date for the assignment of a 100 percent rating, and for the award of DEA benefits.  The case is once again before the Board for appellate consideration.    

The record in this matter consists of paper and electronic claims files, and has been reviewed.  

The issue regarding an earlier effective date for service connection is decided below.  The issues regarding earlier effective dates for the 100 percent rating and for the award of DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Parenthetically, in an April 2015 rating decision, the RO addressed claims regarding service connection for hypertension and stroke residuals, and regarding special monthly compensation for aid and attendance benefits.  In September 2015, the Veteran filed a notice of disagreement (NOD) against the decision.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, the RO has acknowledged receipt of the NOD.  Thus, this situation is distinguishable from Manlincon v. West, supra, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.


FINDING OF FACT

Relevant service department records were included in the claims file after a final June 1976 rating decision that denied the original claim to service connection for an acquired psychiatric disability.  


CONCLUSION OF LAW

The criteria for an effective date of March 22, 1976, for the award of service connection for paranoid schizophrenia, have been met.  38 U.S.C.A. §§ 5108, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to an effective date earlier than February 27, 1998 for the grant of service connection for paranoid schizophrenia.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Mere presence of evidence in the record of the existence of a disability does not establish intent to seek service connection.  To establish a claim, the Veteran must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35   (1998).  

As the Veteran has asserted, he filed his original claim to service connection for an acquired psychiatric disorder on March 22, 1976.  The RO denied his claim in June 1976.  The RO mailed the decision to the Veteran's then-current address.  The Veteran did not file a NOD with the decision, or file an appeal to the Board.  38 C.F.R. § 20.302.  As such, one year after the rating decision, the decision became final.  

In multiple subsequent claims, the Veteran again claimed service connection for an acquired psychiatric disorder.  Following several rating and Board decisions dated between 1990 and 2007, the RO granted the claim in May 2008.  The RO assigned February 27, 1998 as the effective date of service connection, stating that that was the date of the Veteran's most recent claim to reopen service connection.  As the date of claim to reopen service connection was "later" than the date entitlement arose (as will be detailed below), the RO's decision accorded with 38 C.F.R. § 3.400.  

However, in establishing the effective date for service connection, the date of receipt of the original service connection claim should apply here.  This is because (as the Court noted in November 2014) relevant service department records were included in the claims file over 15 years after the original claim to service connection and its denial.  
Under 38 C.F.R. § 3.156(c)(1), an exception is provided to the general rule detailed under 38 C.F.R. § 3.400 regarding effective dates in claims to reopen service connection.  38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a)(concerning the requirement to reopen a previously finally denied claim with new and material evidence).  
In July 1991, the Veteran submitted into evidence service department records missing from the record in June 1976, when the RO denied the original claim of service connection.  The previously missing service department records noted that the Veteran's performance was below minimum standards during service and demonstrated a lack of effort to improve himself or commit himself to any productive goal.  In addition, the new records received in July 1991 included an August 1973 Mental Status Evaluation wherein the Veteran was described as having a depressed mood and a confused thinking process.  These records - not reviewed in June 1976 - are clearly relevant to the Veteran's claim.  The March 1976 original service connection claim for an acquired psychiatric disorder should be reconsidered therefore. 
38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later[.]  Thus, the question here is what came later - the March 1976 claim or the date entitlement arose (i.e., the date of onset of the service-incurred schizophrenia).  This question is answered by the award of service connection in the May 2008 rating decision.  That decision found service connection warranted based on two medical opinions.  Each opinion - one dated in June 2007 from a private examiner and one dated in February 2008 from a VA examiner - found onset of the Veteran's paranoid schizophrenia during active service.  These opinions, combined with the symptoms noted in the previously missing service department records, indicate that entitlement arose the day after discharge from service in 1973.  Inasmuch as the March 22, 1976 original claim is "later", it is the appropriate effective date for service connection.  38 C.F.R. §§ 3.156(c), 3.400.  As such, an earlier effective date is warranted here.  
The Board has considered whether the record contains any other final rating decision subsequent to the Veteran's July 1991 submission of service department records, which would lead to a more recent effective date.  In particular, the Board considered whether an August 1991 rating decision, with September 1991 notification to the Veteran, could be deemed a final decision.  As indicated by the Court, however, the September 1991 notification to the Veteran was inadequate - it appears the Veteran was not notified of his appellate rights with respect to the August 1991 rating decision.  Thus, the August 1991 decision did not become a final decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).  As no final decision exists in the record between July 1991 and February 1998, it remains appropriate to reconsider the original service connection claim on March 22, 1976.  38 C.F.R. § 3.156(c).  

ORDER

Entitlement to an effective date of March 22, 1976, for the grant of service connection for paranoid schizophrenia, is granted, subject to the laws and regulations governing the payment of monetary awards.  




	(CONTINUED ON NEXT PAGE)
REMAND

In its November 2014 decision, the Court remanded to the Board two issues not addressed in the May 2013 Board decision - an issue regarding an effective date earlier than February 27, 1998 for the assignment of a 100 percent rating for schizophrenia, and an issue regarding an effective date earlier than February 27, 1998 for the award of DEA benefits.  

To properly address these issues, remand is warranted for additional medical inquiry.  In particular, the Veteran should be provided with a retrospective medical opinion.  See 38 C.F.R. § 3.156(c)(4); see also Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The report and opinion should address the severity of the schizophrenia between March 1976 and February 1998, and address whether any of the criteria detailed under the General Rating Formula for Mental Disorders were manifested during that period.  See 38 C.F.R. § 4.130 (1973-1998).  

The claim regarding DEA benefits should be remanded because it is intertwined with the rating issue.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001)
.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychologist or a psychiatrist.  The examiner should review the entire record prior to examination.  

The examiner should issue a report which addresses the current nature and severity of the Veteran's paranoid schizophrenia.  

The examiner should also provide a retrospective medical report and opinion commenting on the nature and severity of the disorder between March 22, 1976 and February 27, 1998.  The examiner should address social and occupational impairment caused by psychiatric disability during this period.    

2.  Then readjudicate the claims for earlier effective dates for the 100 percent rating and for DEA benefits.  If a claim remains denied, the Veteran and his representative should be provided with a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


